DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-23
Withdrawn claims: 				1-6, 15-23
Claims currently under consideration:	7-14
Currently rejected claims:			7-14
Allowed claims:				None

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6, drawn to a meal mimic comprising at least one source of peptides or amino acids, classified in A23J1/00.
Claims 7-14, drawn to a meal mimic comprising at least one source of peptides or amino acids wherein the amino acids or peptides mimic one or more of an amino acid content/profile of a target protein, classified in A23L33/17.
Claims 15-23, drawn to a method of making a meal mimic comprising oils, water, starches, peptides and/or amino acids, citric acid, benzoic acid, sweetener, gelatin, color and flavorings, classified in A23L29/00.

The inventions are independent or distinct, each from the other because:
The inventions of Groups I-II and the invention of Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case:
The products of Groups I and II can be made using any process that will form a solid mass from at least one source of peptides or amino acids.
The products of Groups I and II can be made without oils, water, starches, citric acid, benzoic acid, sweetener, gelatin, color and flavorings while the method of Group III forms a product comprising oils, water, starches, citric acid, benzoic acid, sweetener, gelatin, color and flavorings.

Inventions of Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case:
The product of Group I can have any amino acid or peptide content or profile while the product of Group II has an amino acid or peptide content or profile that mimics a specific target protein.
The product of Group II can have any caloric content while the product of Group I has a minimum caloric content of 4.8 cal/g.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A23J1/00, along with a unique text search.
Group II would require a search in at least CPC A23L33/17, along with a unique text search.
Group III would require a search in at least CPC A23L29/00, along with a unique text search.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant’s provisional election without traverse of Group II (claims 7-14) in the phone call with Grant Buchanan on 08/11/2022 is acknowledged.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 1-6 and 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Group III, there being no allowable generic or linking claim. Election was made without traverse in the phone call on 08/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-14 require that the product is a “meal mimic”; however, neither the specification nor the claims define a “meal mimic”, especially since a meal can include any type(s) of food.  Therefore, “meal mimic” in the claims will be interpreted as a composition comprising any type(s) of food. 
Claim 9 requires the hydrolysate to be from an animal source; however, the claim recites “soy protein isolate” and “pea protein isolate” which are not animal sources.
Claim 10 contains the trademark/trade names TrueBlock®, TrueClear®, TruBlockTM Core, and TruBlockTM Ultra Powder MSDS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an ingredient in a bitter blocker composition and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law or nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 7-8 and 11-13 are directed to a composition comprising natural products.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a composition comprising a nature-based product (i.e., a solid mass having a content or profile of amino acids similar to those found in a target protein).  Claim 1 is so broad as to encompass any naturally-occurring food that contains protein, peptides, and/or amino acids such as those foods recited in claims 8, 12, and 13.  Therefore, the claimed product is not markedly different from its closest naturally-occurring counterpart because there is no indication that the preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Ingredients recited in the claims are natural products that would occur naturally; thus, the claims fall within judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed. For example, there is no evidence of record of a structural difference between the claimed product and that of its nature-based counterparts. Consequently, the claimed composition is structurally the same as their closest naturally-occurring counterparts.
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared to its closest naturally-occurring counterpart. For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally-occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.
The requirement that the product has a volume equivalent to a cube of 0.8-1.3 inches per side does not affect this analysis because foods such as those recited in claims 8, 12, and 13 can be of any size and [0015] of the present specification states that the size of the product can be tailored to fit the needs of the consumer. Therefore, the claim is not meaningfully limited and does not amount to significantly more than a naturally-occurring food by itself.  
Thus, there is no evidence of record to indicate that the claimed product or method of making the product is markedly different, structurally, chemically, functionally, than its closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lammers (US 2018/0343894).
Regarding claim 7, Lammers teaches meal mimic in the form of a solid mass (corresponding to solid pet food component in Abstract) comprising at least one source of amino acids (corresponding to protein which contains amino acids) [0016], wherein the amino acids mimic the amino acid content and profile of a target protein (corresponding to the protein is derived from the sources disclosed in [0017]).  Lammers discloses that the solid mass is cube-shaped [0039] with a length of 0.79 – 3.15 inches (corresponding to 20-80 mm) [0028].  This disclosure means that the solid mass of Lammer has a range of volumes that overlaps the claimed volume.  “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, [0015] of the present specification states that the size of the product can be tailored to fit the needs of the consumer and does not provide any evidence demonstrating criticality of the claimed volume.  Therefore, the range of volumes disclosed by Lammer that overlaps the claimed volume is sufficiently specific.
Regarding claim 8, Lammer teaches the invention as described above in claim 7, including the target protein is fish, pork, chicken (corresponding to poultry), beef, insect, and plant [0017]. 
Regarding claim 10, Lammer teaches the invention as described above in claim 7, including the meal mimic comprises Arabic gum.  Although Lammers does not teach Arabic gum as a bitter blocker, its ability to serve as a bitter blocker is inherent.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 11, Lammer teaches the invention as described above in claim 7, including the meal mimic comprises starch, lipids (corresponding to fat), oligosaccharides (corresponding to galactomannans), and carbohydrates [0023]-[0024].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schlager Riebl (US 2011/0045150).
Regarding claim 7, Schlager Riebl teaches a meal mimic in the form of a solid mass (corresponding to dehydrated avocado pieces in Abstract) comprising at least one source of amino acids (corresponding to the amino acids in protein) (Table 1 in [0043]), wherein the amino acids have a content and profile mimicking an amino acid content  and profile of a target protein (corresponding to avocado) [0024].  Although Schlager Riebl teaches that the product is cut [0035], it does not teach that the meal mimic has a volume equivalent to a cube of 0.8-1.3 inches.  However, changes in size/proportions is a common practice which the court has held to normally require only ordinary skill in the art.  “In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.)”. MPEP 2144.04.IV.A.  Therefore, the claimed volume of the meal mimic is rendered obvious to one of ordinary skill in the art.
Regarding claim 11, Schlager Riehl teaches the invention as described above in claim 7, including the product comprises lipids (corresponding to oil) and carbohydrates (Table 1 in [0043]).
Regarding claim 12, Schlager Riehl teaches the invention as described above in claim 11, including the carbohydrates (Table 1 in [0043]) mimic those found in meal of an avocado [0024].
Regarding claim 13, Schlager Riehl teaches the invention as described above in claim 7, including the product has a glycemic index of a meal comprising an avocado since the product comprises an avocado [0024].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wein (US 4,495,206).
Regarding claim 7, Wein teaches a meal mimic in the form of a solid mass (corresponding to a solid, dietary food product in Abstract) comprising at least one source of peptides and amino acids (column 2, lines 18-24), wherein the peptides or amino acids have an amino acid content and profile mimicking the amino acid content and profile of a target protein (corresponding to gelatin hydrolysate and soy hydrolysate) (column 2, lines 33-36).  Although Wein teaches that the meal mimic is molded into a shape (column 3, lines 38-41), it does not teach that the meal mimic has a volume equivalent to a cube of 0.8-1.3 inches.  However, changes in size/proportions is a common practice which the court has held to normally require only ordinary skill in the art.  “In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.)”. MPEP 2144.04.IV.A.  Therefore, the claimed volume of the meal mimic is rendered obvious to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wein (US 4,495,206) as applied to claim 7 above, in further view of Rowles (Rowles, A., “What Is Gelatin Good For? Benefits, Uses and More”, 2017, Healthline, https://www.healthline.com/nutrition/gelatin-benefits#TOC_TITLE_HDR_2)
Regarding claim 9, Wein teaches the invention as described above in claim 7, including the meal mimic comprises gelatin hydrolysate (column 2, lines 18-22), which is a hydrolysate from an animal source.  It does not teach that the hydrolysate is from one of the recited animal sources.
However, Rowles teaches that gelatin is produced from any animal and that popular sources are cow, chicken, and fish (page 6, 2nd paragraph under “How to Make Your Own Gelatin”).
It would have been obvious for a person of ordinary skill in the art to have produced the gelatin hydrolysate of Wein from cow, chicken, or fish as taught by Rowles.  Since Wein teaches that the product comprises gelatin hydrolysate, but does not disclose a source of the gelatin, a skilled practitioner would have been motivated to consult an additional reference such as Rowles in order to determine a suitable source of gelatin.  Therefore, the claim is rendered obvious. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schlager Riebl (US 2011/0045150) as applied to claim 7 above, in view of Patil (Patil, D., “Determination of Product Shelf Life”, June 2019, Linkedin, https://www.linkedin.com/pulse/determination-product-shelf-life-dipali-patil).
Regarding claim 14, Schlager Riebl teaches the invention as described above in claim 7, including the products are nitrogen purged (corresponding to packed under modified atmosphere containing N2) and that the packaging includes an oxygen, water, and light barrier to maximize preservation of the product [0041].  It does not teach that the peptides or amino acids are stable for at least about 36 months.
However, Patil teaches that intrinsic factors such as initial quality of the food and product formulation as well as extrinsic factors such as processing methods, packaging, and transportation and storage conditions, and consumer handling determine the shelf life of a product (pages 1-2, section under “Factors Affecting Shelf Life – Both intrinsic and extrinsic factors influence the shelf life of food products”).
As the shelf life is a variable that can be modified, among others, by adjusting initial quality of the food,  product formulation, processing methods, packaging, and transportation and storage conditions, and consumer handling, the shelf life would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed shelf life cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the shelf life in the product of Schlager Riebl to obtain the desired shelf life as taught by Patil (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791